

117 HRES 78 IH: Expressing the sense of the House of Representatives that Congress disapproves of government officials who violate the public health restrictions they impose on others.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 78IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Green of Tennessee submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that Congress disapproves of government officials who violate the public health restrictions they impose on others.Whereas a number of States and localities have imposed decrees limiting the activities of the people and businesses in their jurisdictions, including stay-at-home orders and draconian restrictions on indoor dining, holiday gatherings with family, business operations, in-person education, and religious gatherings;Whereas these lockdowns have taken a major toll on the American people, leading to job losses, the decimation of small businesses, social isolation, and harmful effects on mental health;Whereas the American people were initially asked to stay at home for a short period to flatten the curve and prevent our healthcare system from being overwhelmed early on, yet have now endured such onerous and frequently arbitrary and irrational restrictions for months on end;Whereas a number of public officials have brazenly and shamefully violated the public-health restrictions that they have imposed on citizens, demonstrating their view that rules are for the people—not the politicians: (1)On November 6, California governor Gavin Newsom and his wife attended a birthday party for a lobbyist at the high-end French Laundry restaurant in Napa Valley, in violation of his own public-health decrees.(2)Washington, DC, Mayor Muriel Bowser attended an election party in Delaware after banning nonessential interstate travel.(3)Denver Mayor Michael Hancock tweeted advice to avoid travel, if you can only minutes before he boarded a flight to visit family out of State for Thanksgiving.(4)On November 7, Chicago Mayor Lori Lightfoot joined a tightly packed crowd to celebrate the election only a few days before announcing a stay-at-home advisory.(5)Austin Mayor Steve Adler posted a Facebook video warning residents to stay home and threatening future lockdowns—while vacationing in Cabo San Lucas, Mexico.(6)The chair of the Metro Nashville Public Schools traveled internationally to vacation in the Caribbean during the fall while insisting that in-person learning was too risky for students, over the objections of many parents who wish to open the schools.;Whereas such an attitude of entitlement is antithetical to our republican form of government, in which public office is a public trust and officials are bound to live under the same laws as their fellow citizens;Whereas such actions undermine the trust between citizens and their government and engender a lack of respect for the legitimate actions of government;Whereas a pretension of superiority over the laws is a characteristic of oligarchies and tyrannies the world over, and is thus contrary to the spirit of a free nation; andWhereas this resolution shall be known as the French Laundry resolution: Now, therefore, be it That the United States House of Representatives condemns hypocrisy and elitism and calls on all officials to impose no restriction on citizens that they themselves are not willing to abide by.